Case 1:18-cr-00204-NGG-VMS Document 852-1 Filed 03/09/20 Page 1 of 4 PageID #: 13398




                                EXHIBIT 2
      Case
3/9/2020      1:18-cr-00204-NGG-VMS
                                  ClassDocument      852-1Litigation
                                       Action and Commercial  FiledLawyers
                                                                     03/09/20      Page
                                                                           - Kohn Swift     2 of
                                                                                        & Graf, P.C.4 PageID #: 13399


      (tel:215-238-1700)




   (https://kohnswift.com/)


   Class Action and Commercial Litigation Lawyers




   Since 1969, Kohn, Swift & Graf’s class action and commercial litigation lawyers have focused on serving the
   public good through skillful, aggressive, and committed legal representation. We fight for all of our clients
   with equal passion and dedication, from victims of fraudulent and unfair practices to people denied their basic
   human rights. Our practice includes the following areas:

          • Consumer Protection

          • Antitrust

          • Securities

          • Intellectual Property

          • Human Rights / Anti-Terrorism

   With every case, we vigorously pursue a resolution that best serves our client’s needs. We often accomplish
   this through negotiation and settlement rather than trial. Because we work on a contingency fee basis in most
   of our cases, our compensation depends on what we achieve for you rather than the amount of time we spend
   on your case.

   National Class Action and Commercial Litigation Lawyers
   Kohn, Swift & Graf is a Philadelphia-based firm with a national practice. Our class action and commercial
   litigation lawyers are admitted to several courts throughout the country and appear in others through pro hac
   vice admissions. Our work as counsel and lead counsel in major class actions has earned us national
   recognition as seasoned and highly competent attorneys.

kohnswift.com/class-action-and-commercial-litigation-lawyers/                                                           1/3
      Case
3/9/2020      1:18-cr-00204-NGG-VMS
                                  ClassDocument      852-1Litigation
                                       Action and Commercial  FiledLawyers
                                                                     03/09/20      Page
                                                                           - Kohn Swift     3 of
                                                                                        & Graf, P.C.4 PageID #: 13400

   Our History
   Our firm, founded by Harold E. Kohn in 1969, pioneered the prosecution of the most complex form of
   litigation—the class action. In the 1960s, Harold Kohn served as a member of the Committee of Lead Counsel
   for plaintiffs in the Electric Equipment Antitrust Litigation. He won a $29 million verdict in the first case tried
   in that litigation. Following that, he participated (upon invitation) in the drafting of the federal statute on
   multi-district litigation and the original Manual for Complex Litigation and its revisions.

   The firm has served as counsel in numerous substantial antitrust cases. In the 1990s, Judge Milton Shadur
   (N.D. Illinois) appointed the firm as sole class counsel in a nationally publicized price fixing case (In re
   Amino Acid Lysine Antitrust Litigation). The appointment followed a competitive bidding process established
   to select competent counsel from among 50 vying law firms. After the case settled for over $50 million, Judge
   Shadur praised the firm’s “extraordinarily professional handling of the case.” (The underlying criminal
   conspiracy that led to this case formed the basis for a movie, The Informant, starring Matt Damon.)

   The firm has also served as lead counsel or as a member of the executive committee in numerous securities
   and consumer class actions. The firm’s diverse practice also included service as special litigation counsel for
   the bankruptcy trustee in the In re Foundation for New Era Philanthropy case. At the time, the case was one of
   the largest and most widely publicized bankruptcy cases ever filed in the Eastern District of Pennsylvania. As
   special counsel, the firm negotiated settlements totaling over $22 million. The settlement benefited New Era’s
   creditors, most of which were non-profit charities that had fallen victim to New Era’s fraudulent fundraising
   scheme.

   Kohn, Swift & Graf’s pioneering extends to the field of human rights litigation. Robert Swift won a $2 billion
   verdict in the Marcos Human Rights Litigation (D. Hawaii), which is believed to be the largest personal injury
   verdict in history. He also served as co-lead counsel in the Holocaust Swiss Bank Litigation (E.D.N.Y.) and
   the European Insurance Holocaust Litigation (S.D.N.Y.).

   Class Action and Commercial Litigation Lawyers Fighting for You
   Since 1969, our class action and commercial litigation lawyers have fought aggressively to obtain justice for
   each and every one of our clients. Contact us (https://kohnswift.com/contact-us/) today for an evaluation of
   your case without charge.



                                                               RelatedInfo

                           ANTITRUST LAWYERS (HTTPS://KOHNSWIFT.COM/ANTITRUST-LAWYERS/)                          

                    CONSUMER PROTECTION LAWYERS (HTTPS://KOHNSWIFT.COM/CONSUMER-                                 
                                                             PROTECTION-LAWYERS/)

           HUMAN RIGHTS / ANTI-TERRORISM LAWYERS (HTTPS://KOHNSWIFT.COM/HUMAN-                                   
                                                RIGHTS-ANTI-TERRORISM-LAWYERS/)

        INTELLECTUAL PROPERTY (IP) (HTTPS://KOHNSWIFT.COM/INTELLECTUAL-PROPERTY-                                 
                                                                             IP/)

                             SECURITIES (HTTPS://KOHNSWIFT.COM/PRACTICE-AREAS/SECURITIES/)                       



kohnswift.com/class-action-and-commercial-litigation-lawyers/                                                            2/3
      Case
3/9/2020      1:18-cr-00204-NGG-VMS
                                  ClassDocument      852-1Litigation
                                       Action and Commercial  FiledLawyers
                                                                     03/09/20      Page
                                                                           - Kohn Swift     4 of
                                                                                        & Graf, P.C.4 PageID #: 13401




                                                   (https://kohnswift.com/)

    1600 Market Street
    Suite 2500
    Philadelphia, PA 19103-7225
    P: 215-238-1700
    F: 215 238-1968
    E: info@kohnswift.com (mailto:info@kohnswift.com)

                                                   © 2006-2020 by Kohn Swift & Graf, P.C. All rights reserved.
                                          Disclaimer (https://kohnswift.com/disclaimer) | Home (https://kohnswift.com/)



                                                                                 
                                                           (http://www.facebook.com/KohnSwift)
                                                                     (http://www.twitter.com/KohnSwift)
                                                                                (mailto:info@kohnswift.com)




kohnswift.com/class-action-and-commercial-litigation-lawyers/                                                             3/3
